                Case 19-22879-EPK         Doc 73    Filed 04/03/20     Page 1 of 8




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 West Palm Beach Division
                                   www.flsb.uscourts.gov
In re:
                                                      Case No.: 19-22879-MAM
Steve and Adrienne Kranitz                            Chapter 11
                                                      Ex Parte Relief Requested

                        Debtor.
_____________________________________/

                       EX PARTE MOTION TO SUBSTITUE COUNSEL

         Steve and Adrienne Kranitz (the “Debtors”), by and through proposed counsel, files this

Motion to Substitute Counsel and states as follows:

         1.     The counsel of record in this case is Aaron A. Wernick, Esq. (“Mr. Wernick”) and

the law firm of FURR COHEN, P.A., 2255 Glades Rd, Ste 337, Boca Raton, FL 33431.

         2.      Mr. Wernick left the law firm of FURR COHEN P.A. on April 2, 2020 and is now

with the law firm of WERNICK LAW, PLLC, 2255 Glades Rd, Ste 324A, Boca Raton, FL 33431.

(“Wernick Law”).

         3.     Accordingly, Steve and Adrienne Kranitz. requests that Aaron A. Wernick, Esq.,

of the law firm of WERNICK LAW, PLLC., be substituted as its counsel of record in this case.

Wernick Law will file an application to be employed and the required statements under FRBP

2014 and 2016.

         4.     Furr Cohen and Wernick Law have entered into a Stipulation of Counsel, which

Mr. Steve Kranitz and Ms. Adrienne Kranitz has executed thereby consenting to the substitution.

         5.     The granting of this Motion will not unduly delay these proceedings or prejudice

any party hereto.

         6.     Debtor’s consent to the substitution of counsel is attached hereto as Exhibit A.
              Case 19-22879-EPK         Doc 73      Filed 04/03/20    Page 2 of 8




       WHEREFORE, the Debtor requests that the Court consider this Motion on an ex parte

basis, and enter an Order as set forth herein, and for such other and further relief as this Court

deems just and proper.

                                                     Wernick Law PLLC.
                                                     Attorneys for the Debtor
                                                     2255 Glades Road, Suite 324A
                                                     Boca Raton, FL 33431
                                                     (561)961-0922/(561)431-2474 fax

                                                     By: /s/ Aaron A. Wernick
                                                        Aaron A. Wernick, Esq.
                                                        Florida Bar No. 14059
                                                        Email: awernick@wernicklaw.com
Dated: April 3, 2020


                                        PROOF OF SERVICE
       I hereby certify that a true and correct copy of the foregoing was served on the Court

CM/ECF notifications and US Mail on the all creditors on the attached official court matrix this

3rd day of April 2020.

                                                     Wernick Law PLLC.
                                                     Attorneys for the Debtor
                                                     2255 Glades Road, Suite 324A
                                                     Boca Raton, FL 33431
                                                     (561)961-0922/(561)431-2474 fax


                                                     By: /s/ Aaron A. Wernick
                                                        Aaron A. Wernick, Esq.
                                                        Florida Bar No. 14059
                                                        Email: awernick@wernicklaw.com




                                              -2-
Case 19-22879-EPK   Doc 73   Filed 04/03/20   Page 3 of 8


                             Exhibit A
Case 19-22879-EPK   Doc 73   Filed 04/03/20   Page 4 of 8
Case 19-22879-EPK   Doc 73   Filed 04/03/20   Page 5 of 8
               Case 19-22879-EPK         Doc 73     Filed 04/03/20    Page 6 of 8




                                           Exhibit B
                                        Proposed Order




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                West Palm Beach Division
                                  www.flsb.uscourts.gov

In re:
                                                     Case No.: 19-22879-MAM
Steve and Adrienne Kranitz                           Chapter 11
                                                     Ex Parte Relief Requested
            Debtor.
_________________________________/

  EX PARTE ORDER GRANTING EX PARTE MOTION TO SUBSTITUE COUNSEL

         THIS MATTER came before the Court without a hearing on April 2, 2020 upon the filing

of STEVE AND ADRIENNE KRANITZ, (the “Debtor”) Motion to Substitute Counsel [ECF ___]

(the “Motion”). The Court, having reviewed the Motion, understanding that the Debtor seeks to

substitute the law firm of Wernick Law, PLLC, and its individual attorneys, in place of Furr Cohen,

P.A. and its individual attorneys, noting that an executed stipulation for substitution of counsel

(the “Stipulation”) is attached to the Motion along with a proposed form of order, and that the
               Case 19-22879-EPK          Doc 73      Filed 04/03/20     Page 7 of 8




Debtor consents to the substitution and has executed the Substitution of Counsel, and finds good

cause for the relief sought. Therefore, this Court

       ORDERS AND ADJUDGES as follows:

       1.      The Debtor’s Motion is GRANTED.

       2.      The Stipulation is APPROVED.

       3.      The law firm of Wernick Law PLLC, and its individual attorneys, shall be and are

hereby substituted in place of the law firm of Furr Cohen P.A., and its individual attorneys, as

counsel for the Debtor in the above-referenced case.

       4.      Furr Cohen, P.A., and its individual attorneys, are hereby withdrawn as counsel of

record for the Debtor in this case, and are relieved of all further responsibility and obligation

associated with the representation of the Debtor in this case.

       5.      The Clerk of Court and the parties to this action are hereby notified that Furr Cohen,

P.A., and its individual attorneys, shall be removed from the service list of this case from and after

the date of this Order

       6.      All further notices and filings in this case shall be served on the Debtor using the

following contact information:

Aaron A. Wernick, Esq.
Wernick Law, PLLC
2255 Glades Rd., #324A
Boca Raton, FL 33431
(561)961-0922 (561)431-2474-fax
Email: awernick@wernicklaw.com


                                               ###


Submitted by:
Aaron A. Wernick, Esq.
Wernick Law, PLLC

                                                -2-
              Case 19-22879-EPK        Doc 73      Filed 04/03/20   Page 8 of 8




Attorneys for the Debtor
2255 Glades Rd., #324A
Boca Raton, FL 33431
(561)961-0922 (561)431-2474-fax
Email: awernick@wernicklaw.com

Aaron A. Wernick, Esq. is directed to furnish a conformed copy of this order to all appropriate
parties immediately upon receipt of same and file a certificate of service with the court.




                                             -3-
